ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112 First  Paragraph
2.	Applicant’s amendments with respect to claim 1 is  sufficient to overcome Claim Rejections - 35 USC § 112 First Paragraph set forth in the previous Office Action. The examiner withdraws the rejections.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Atty. Jason Glanzer (Reg. # 77,196) on 07/11/2022.  The application has been amended as follows:  
Regarding claim 1, the entire claim 1 has been replaced by the following amended claim 1:
 
--1.	An automated take-off system for an aircraft, the system comprising: 
an automated braking system of the aircraft, the braking system configured to cause the aircraft to stop; 
a pilot interface;
a sensor system configured to detect a one engine inoperative event and a tire failure event; and
a processing circuit configured to determine whether to abort the takeoff or continue the takeoff based on the speed of the aircraft and a remaining runway length, comprising:
a fault monitor configured to:
receive information from the sensor system and a flight management system; and 
determine whether a fault event has occurred from a set of fault events wherein the set of fault events includes the one engine failure event, the tire failure event, and an improper configuration event; and
a VSpeed circuit configured to determine -a VR speed and a V1 speed based on a set of conditions comprising runway length, an aircraft weight, weather conditions, runway conditions, flap settings, and thrust settings, the processing circuit further configured to: 
receive input from the pilot interface and input from one or more avionics systems of the aircraft; 
determine a stopping distance of the aircraft based on at least the speed of the aircraft; 
determine the remaining runway length; 
compare the stopping distance to the remaining runway length; 
determine whether a speed of the aircraft is less than a VR speed;
determine to abort the takeoff in response to determining, based on a comparison, that the speed of the aircraft is less than the VR speed and that the fault event has occurred, or determine to abort the takeoff in response to determining, based on the comparison, that the stopping distance is not greater than the remaining runway length; 
determine to continue the takeoff in response to determining, based on the comparison, that the stopping distance is greater than the remaining runway length; and 
cause the automated braking system to stop the aircraft in response to determining to abort the takeoff.--

4.	Claims 3  and 11-18 are cancelled by Examiner’s amendment.

Allowable Subject Matter
5.	  Remaining Claims 1-2, 4, 7-10 , 21 and 24 are allowed.  

REASONS FOR ALLOWANCE
6.	The following is an examiner’s statement of reasons for allowance: 
 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination, an automated take-off system for an aircraft, the system comprising:  an automated braking system of the aircraft, the braking system configured to cause the aircraft to stop; a pilot interface; a sensor system configured to detect a one engine inoperative event and a tire failure event; and a processing circuit configured to determine whether to abort the takeoff or continue the takeoff based on the speed of the aircraft and a remaining runway length, comprising: a fault monitor configured to: receive information from the sensor system and a flight management system; and 
determine whether a fault event has occurred from a set of fault events wherein the set of fault events includes the one engine failure event, the tire failure event, and an improper configuration event; and a VSpeed circuit configured to determine -a VR speed and a V1 speed based on a set of conditions comprising runway length, an aircraft weight, weather conditions, runway conditions, flap settings, and thrust settings, the processing circuit further configured to:  receive input from the pilot interface and input from one or more avionics systems of the aircraft;  determine a stopping distance of the aircraft based on at least the speed of the aircraft; determine the remaining runway length; compare the stopping distance to the remaining runway length; determine whether a speed of the aircraft is less than a VR speed; determine to abort the takeoff in response to determining, based on a comparison, that the speed of the aircraft is less than the VR speed and that the fault event has occurred, or determine to abort the takeoff in response to determining, based on the comparison, that the stopping distance is not greater than the remaining runway length;  determine to continue the takeoff in response to determining, based on the comparison, that the stopping distance is greater than the remaining runway length; and cause the automated braking system to stop the aircraft in response to determining to abort the takeoff. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663